NO. 12-19-00020-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE INTEREST OF                                        §    APPEAL FROM THE 402ND

J.M.O. AND K.M.O.,                                        §    JUDICIAL DISTRICT COURT

MINOR CHILDREN                                            §    WOOD COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On January 15, 2019, the clerk of this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee
on or before January 25, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee passed, and Appellant has not complied with the Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered January 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 31, 2019


                                         NO. 12-19-00020-CV


                                 IN THE INTEREST OF J.M.O.
                                AND K.M.O., MINOR CHILDREN


                                Appeal from the 402nd District Court
                           of Wood County, Texas (Tr.Ct.No. 2012-176)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.